               Case:20-01947-jwb         Doc #:308-5 Filed: 09/14/2020               Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF MICHIGAN

In re:                                 )                              Chapter 11
                                       )
BARFLY VENTURES, LLC, et al.,1         )                              Case No. 20-01947-jwb
                                       )
                  Debtors.             )                              Jointly Administered
_______________________________________)

          ORDER GRANTING MOTION FOR ORDER PROVIDING ADEQUATE
                       PROTECTION OF PACA CLAIM


         THIS MATTER having come before the Court on MOTION FOR ORDER

PROVIDING ADEQUATE PROTECTION OF PACA CLAIM (the “Motion”), for good cause

shown, the Motion is hereby GRANTED.

         IT IS HEREBY ORDERED that GFS’s claim under the Perishable Agricultural

Commodities Act of 1930, as amended, 7 U.S.C. §§ 499a et seq. (“PACA”) totaling $349,185.14

as of the date of the Motion (the “PACA Claim”) constitutes a valid claim under PACA and is

entitled to all of the protections therein;

         IT IS FURTHER ORDERED that the Debtors’ assets are subject to a floating PACA

trust;

         IT IS FURTHER ORDERED that Debtors shall, as adequate protection transfer funds

in an amount sufficient to satisfy the PACA Claim from their operating account to a separate,




1
  The Debtors and the last four digits of their federal employment identification number are: Barfly Ventures, LLC
(8379); 9 Volt, LLC (d/b/a HopCat) (1129); 50 Amp Fuse, LLC (d/b/a Stella’s Lounge) (3684); GRBC Holdings,
LLC (d/b/a Grand Rapids Brewing Company) (2130); E L Brewpub, LLC (d/b/a HopCat East Lansing) (5334);
HopCat-Ann Arbor, LLC (5229); HopCatChicago, LLC (7552); HopCat-Concessions, LLC (2597); HopCat-Detroit,
LLC (8519); HopCatGR Beltline, LLC (9149); HopCat-Holland, LLC (7132); HopCat-Indianapolis, LLC (d/b/a
HopCat-Broad Ripple) (7970); HopCat-Kalamazoo, LLC (8992); HopCat-Kansas City, LLC (d/b/a HopCat,-KC,
LLC and Tikicat) (6242); HopCat-Lexington, LLC (6748); HopCat-Lincoln, LLC (2999); HopCat-Louisville, LLC
(0252); HopCat-Madison, LLC (9108); HopCatMinneapolis, LLC (8622); HopCat-Port St. Lucie, LLC (0616);
HopCat-Royal Oak, LLC (1935); HopCat-St. Louis, LLC (6994); Luck of the Irish, LLC (d/b/a The Waldron Public
House, LLC and McFadden’s Restaurant Saloon) (4255).


CO\6500649.2                                            7
               Case:20-01947-jwb    Doc #:308-5 Filed: 09/14/2020      Page 2 of 2




segregated account to be held in trust for GFS pending resolution of these proceedings pursuant

to section 363(e) of the Bankruptcy Code.


                                        END OF ORDER




PREPARED BY:

Jason M. Torf
ICE MILLER LLP
200 W. Madison Street, Suite 3500
Chicago, IL 60606-3417
Telephone:    (312) 726-6244
Facsimile:    (312) 726-6214
Email: Jason.Torf@icemiller.com

Counsel for Gordon Food Service, Inc.




CO\6500649.2                                   8
